department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp spr-119370-00 uil memorandum for diane y henderson small_business self employed stand-up management team c mod sal sb_se from deborah a butler cc pa associate chief_counsel procedure and administration subject authority to sign notices of deficiency and form sec_872 this memorandum responds to your request for assistance with respect to the above referenced matter issue sec_1 whether officials or employees of the small_business self employed sb_se operating_unit who are authorized to sign statutory notices of deficiency under delegation_order number and sb_se delegation_order may sign a notice_of_deficiency prepared by sb_se employees on behalf of another operating_unit whether it is appropriate for the consents to extend the assessment_period to provide that the agreement is being made by the taxpayer and the commissioner of internal revenue whether a consent to extend the assessment_period is valid if it is signed by an authorized official after the stand-up of the operating units if it was prepared before the stand-up and it provides that the agreement is being made by the taxpayer and the district_director or regional_director_of_appeals conclusion sec_1 officials or employees of the small_business self employed sb_se operating_unit who are authorized to sign statutory notices of deficiency under delegation_order number and sb_se delegation_order may sign a notice_of_deficiency prepared by sb_se on behalf of another operating_unit consents to extend the assessment_period may provide that the agreement is being made by the taxpayer and any official or employee of the internal_revenue_service authorized to execute such consents including the commissioner of internal revenue it is a business decision whether the agreement should provide that the agreement is being made by the commissioner of internal revenue or other authorized official or employee the consent to extend the assessment_period is valid where it is timely signed by an authorized official after the stand-up of the operating units notwithstanding that it was prepared before the stand-up and it provides that the agreement is being made by the taxpayer and the district_director or regional_director_of_appeals statutory notices facts prior to the stand-up of the sb_se large and mid-size business lmsb and wage and investment w_i operating units employees in examination’s quality review function prepared and issued notices of deficiency on behalf of the district_director as part of the irs’s modernization the quality review function is now a compliance function under sb se’s jurisdiction and there are no similar functions within the lmsb and w_i operating units accordingly sb_se has signed memoranda of understanding with lmsb and w_i wherein the parties agree that sb se’s quality review function will continue to prepare and issue such notices of deficiency irrespective of whether the examination of the taxpayer’s return was conducted by sb_se lmsb or w_i consents a title of official to appear on consent form where audit considerations make it necessary for the service to request and obtain additional time from the taxpayer to make an assessment of tax the service generally solicits the taxpayer’s agreement on a form_872 or other preprinted consent form prior to the stand-up the preprinted consent forms provided that the agreement to extend the period for assessment of tax was being made by the taxpayer and either the district_director or the regional_director_of_appeals the service official who signed the form_872 also was executing it on behalf of either the district_director or the regional_director_of_appeals b validity of consent signed after stand-up the service sent several taxpayers preprinted consent forms for their signature prior to the stand-up of sb_se lmsb and w_i in many cases the taxpayers returned the executed consent form after the stand-up of sb_se lmsb and w_i the consents were signed subsequently by officials authorized to execute the documents on behalf of the service in some cases the consent continues to provide that the agreement was being made by the district_director or regional_director_of_appeals but in other cases the service made a pen and ink change to the consent before it was executed by the authorized official to provide that the agreement was being made by an area director or other authorized official in the new organization discussion statutory notices sec_6212 of the internal_revenue_code authorizes the secretary to send a notice_of_deficiency to a taxpayer if he determines that there is a deficiency in respect of any_tax imposed by subtitles a or b or chapter sec_41 sec_42 sec_43 or sec_44 of the internal_revenue_code the notice must provide that the secretary has determined a deficiency the amount of the deficiency and the tax period involved but no particular form is required for a notice_of_deficiency see 814_f2d_1363 9th cir the notice_of_deficiency does not need to be signed to be valid 964_f2d_888 9th cir 986_f2d_1389 9th cir citing 384_f2d_863 5th cir aff’g tcmemo_1991_237 71_f2d_673 2d cir stone v commissioner tcmemo_1998_314 see also sec_6212 the internal_revenue_manual directs however that the notice_of_deficiency be signed by an appropriate delegate of the commissioner see irm sec_4 pursuant to delegation_order the following individuals are authorized to sign or rescind notices of deficiency appeals area directors deputy appeals area directors or appeals team case leaders as to their respective cases te_ge area managers ge field_examination managers ge field operations managers sb_se territory and support managers w_i territory managers and lmsb territory managers except in the case of an appeals team case leader the authority to sign or rescind a notice_of_deficiency is not restricted to cases within their jurisdiction or the jurisdiction of their operating_unit delegation_order number also permits the above officials except the appeals team case leaders to redelegate their authority to individuals directly in their area of jurisdiction see also sb_se delegation_order authorizing sb_se territory managers and support managers to delegate by memorandum signature_authority on notices of deficiency to selected individuals within their area inasmuch as a statutory_notice_of_deficiency does not have to be signed to be valid a notice_of_deficiency will not be invalid because it is signed by an individual who is not authorized to sign such documents nevertheless the service has decided to require signatures on issued notices of deficiency accordingly we recommend that notices of deficiency be signed by an individual who has been delegated such authority under delegation_order number pursuant to that delegation_order sb_se territory managers and support managers are authorized to sign notices of deficiency whether or not such notices are to be sent to sb_se taxpayers thus sb_se territory managers and support managers may sign notices prepared on behalf of the lmsb w_i or te_ge operating units also inasmuch as sb_se territory managers and support managers may delegate this authority by memorandum to selected individuals within their area sb_se support managers may by written memorandum authorize quality review chiefs within their area to sign notices of deficiency on their behalf we understand that for business purposes sb_se would like to have notices of deficiency prepared by its quality_review_staff on behalf of the lmsb and w_i operating units in addition to those notices prepared on behalf of sb_se to be signed by a sb_se quality review chief under the titular name of the sb_se support manager as stated above the sb_se support manager is authorized to sign any notice_of_deficiency issued by the internal_revenue_service we therefore do not object to the use of the sb_se support manager as the titular name on notices of deficiency prepared by sb_se whether or not such notices are prepared by sb_se for lmsb w_i sb_se or te_ge additionally assuming that the sb_se support manager has issued a memorandum properly delegating his or her authority to sign notices of deficiency to individuals who are quality review chiefs in his or her jurisdiction we do not object to all such notices being signed by the quality review chiefs consents a title of official to appear on consent form in general the service has three years after a return is filed to assess any amount of tax imposed under the internal_revenue_code sec_6501 sec_6501 however permits the service and the taxpayer to agree to extend the period for the assessment of any_tax except the estate_tax provided in chapter if the parties consent to such agreement in writing before the expiration of the time prescribed for assessment pursuant to sec_301_6501_c_-1 the agreement to extend the period for assessment may be made by the taxpayer and the district_director or regional_commissioner and sec_301_7701-9 provides that a n officer_or_employee including the commissioner authorized by regulations or treasury_decision to perform a function shall have authority to redelegate the performance of such function to any officer_or_employee performing services under his supervision and control unless such power to so redelegate is prohibited or restricted by proper order or directive the commissioner may also redelegate authority to perform such function to other officers or employees under his supervision and control and to the extent he deems proper may authorize further redelegation of such authority see also sec_7701 a i delegation_order number authorizes lmsb directors and international directors field operations sb_se and w_i directors of compliance te_ge directors employee_plans exempt_organizations government entities and customer account services directors appeals operating units directors accounts management field directors compliance services field operating division counsel and other listed service officials including those with properly redelegated authority to sign all consents fixing the period of limitations for assessment or collection of tax accordingly incumbents or persons acting in the above positions have the authority to agree and sign all consents extending the period of limitations for assessment or collection of tax on behalf of the internal_revenue_service cindrich v commissioner tcmemo_1984_294 see also 66_tc_743 as supplemented by 67_tc_176 and aff’d on this issue 571_f2d_174 3d cir huffmeyer v commissioner tcmemo_1987_48 we understand that for business reasons the service has determined that consents to extend the assessment_period prepared after the stand-up should provide that the agreement is being made by the taxpayer and the commissioner of internal revenue and that the document should be executed pursuant to the following instructions instructions to internal revenue employees you will need to complete the division executive’s name and title depending upon your division if you are in small_business and self employed division you will choose the name and title for the appropriate division executive for your business unit eg area director for your area director compliance policy director compliance services if you are in wage_and_investment_division you will choose the name and title for the area director for your area if you are in large and mid-size division you will choose the name and title for the director field operations for your industry if you are in tax_exempt_and_government_entities_division you will choose the name and title for the area manager for your area if you are in appeals you will choose the name and title for the appropriate director appeals operating_unit the signature and title line will be signed and dated by the appropriate authorized official within your division as stated above a consent to extend the period of limitations for assessment will be legally valid if it is made by and signed by the taxpayer and an officer_or_employee of the internal_revenue_service authorized to sign such consents inasmuch as the commissioner is authorized to agree to such consents we do not object to your decision that for business purposes consents to extend the assessment_period prepared after the stand-up will provide that the agreement is being made by the taxpayer and the commissioner of internal revenue similarly we do not object to your decision that for business purposes the titular name and signatory on such consents will be determined pursuant to the instructions set forth above b validity of consent signed after stand-up an agreement to extend the period of limitations for assessment is not a contract but the taxpayer’s waiver of a unilateral defense 90_tc_684 jones v commissioner tcmemo_1993_417 nevertheless the courts frequently apply contract principles in interpreting the terms of the waiver because sec_6501 requires that the parties reach a written_agreement as to the extension jones v commissioner supra and cases cited therein durgin v commissioner tcmemo_1992_656 thus an agreement to extend the period of limitations for assessment generally is valid if it denotes a manifestation of mutual assent to the terms of consent see 92_tc_776 jones v commissioner supra durgin v commissioner supra accordingly an altered consent executed by both parties is valid unless the alteration is intrinsically prejudicial or constitutes a material modification of the rights of either party durgin v commissioner supra see also 853_f2d_1275 5th cir aff’g tcmemo_1987_296 while it is necessary that a consent to extend the period of time for assessing a tax be agreed to and signed by an official who is delegated with such authority there is no significance to which authorized official agrees to and signs the consent thus the consent is valid where it is timely signed by an authorized official after the stand-up of the operating units notwithstanding that it was prepared before the stand-up and provides that the agreement is being made by the taxpayer and the district_director or regional_director_of_appeals such consent is also valid where the service made a pen and ink change replacing district_director or regional_director_of_appeals with area director or another authorized official after the document was signed by the taxpayer this change does not modify the rights of either party under the agreement and the manifest intent of the agreement-extending the period of limitations for the assessment of the tax-remains in place accordingly this pen and ink change is not material and it does not invalidate the agreement inasmuch as the consents are valid if signed by the appropriate_official whether or not the consent is modified if it is determined that a pen and ink change be made regarding the title of the signing official we recommend that the only pen and ink change be on the signature line which should reflect the new title of the official who is executing the consent if you have further questions concerning this matter please contact richard goldstein office of associate chief_counsel procedure administration administrative provisions and judicial practice division at cc sb_se division counsel w_i division counsel tege division counsel lmsb division counsel
